DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election of Group 1 in the reply filed on 8/31/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/22.
Claim 1 is being examined.

Priority
This application is a 371 of PCT/RU2019/000635 09/13/2019 and claims foreign benefit of RUSSIAN FEDERATION 2018133901 09/26/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/31/22 and 3/25/21 have been considered by the examiner.
The date of the Hunt et al. reference from the 3/25/21 IDS has been corrected to 1989 (from 19899).

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) states that where the description discusses a sequence set forth in the sequence listing reference must be made to the sequence identifier.
In the instant case, at least page 1 first line of last paragraph, page 2 2nd and 12th lines of first complete paragraph, page 3 2nd to last line and page 8 table 3 last entry refer to sequences with corresponding sequence identifiers but the sequences are not identified by the identifier (i.e. ‘SEQ ID NO:’)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (‘Minimum requirements for inhibition of smooth-muscle myosin light-chain kinase by synthetic peptides’ Biochem J v257 1989 pages 73-78; cited with IDS 3/25/21; ‘Hunt’) in view of Owens et al. (‘A strategy to identify stable membrane-permeant peptide inhibitors of myosin light chain kinase’ Pharmaceutical Research v22(5) 2005 pages 703-709; cited with IDS 8/31/22; ‘Owens’) in view of Hotchkiss et al. (US 2006/0166881; first cited 7/1/22; ‘Hotchkiss’).
	Hunt teach the peptide Lys-Lys-Arg-Ala-Ala-Arg-Ala-Thr-Ser-NH2 as a myosin light chain kinase inhibitor (abstract and Table 3 first entry) and teach inhibitors as useful in smooth muscle contraction (page 73 paragraph connecting columns 1-2). Hunt teach that substitution of an L-Lysine with a D-Lysine still results in a functional peptide (Table 2).
	Hunt does not teach in a specific example a nonapeptide as claimed where the 2nd amino acid is in the D-form.
	Owens also teach myosin light chain kinase inhibitors (title and abstract). Owens teach that trypsin cleaves at the C-terminal side of Lysine residues and teach trypsin susceptibility of myosin light chain inhibitors (page 706 paragraph connecting columns 1-2). Owens teach that to obtain molecules with improved stability D-amino acids were used to replace L-amino acids to reduce recognition by mammalian enzymes (page 707 last paragraph) and teach improved half-life of the peptide containing the D-amino acid (Table I) and that such compounds retain activity (figure 7).
	Hotchkiss teach the inclusion of D-amino acids into peptides is advantageous in a number of ways including increased stability (section 0085). Hotchkiss teach a combination of D and L-amino acids (section 0071, 0085 and 0192).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Hunt because Hunt teach the peptide Lys-Lys-Arg-Ala-Ala-Arg-Ala-Thr-Ser-NH2 as a myosin light chain kinase inhibitor (abstract) and teach inhibitors as useful in smooth muscle contraction (page 73 paragraph connecting columns 1-2) and Owens recognizes that trypsin cleaves at the C-terminal side of Lysine residues and teach trypsin susceptibility of myosin light chain inhibitors (page 706 paragraph connecting columns 1-2). Each of Hung, Owens and Hotchkiss teach the inclusion of a D-amino acid and Owens (page 707 last paragraph) and Hotchkiss (section 0085) teach advantages of including a D-amino acid. Hunt teach the peptide Lys-Lys-Arg-Ala-Ala-Arg-Ala-Thr-Ser-NH2. Hunt teach that substitution of the 2nd L-Lysine with a D-Lysine still results in a functional peptide (Table 2) and Hotchkiss teach a combination of D and L-amino acids (section 0071, 0085 and 0192). Thus, one would have been motivated to make D-amino acid containing peptides including the peptide Lys-D-Lys-Arg-Ala-Ala-Arg-Ala-Thr-Ser-NH2. One would have had a reasonable expectation of success since Hunt (page 74 section ‘Peptide synthesis and purification’) and Owens (page 404 section ‘Peptide synthesis’) teach methods of making peptides.
	In relation to claim 1, as discussed above the prior art suggest the peptide Lys-D-Lys-Arg-Ala-Ala-Arg-Ala-Thr-Ser-NH2. Since the prior art teach the peptide as claimed such peptide would have the features as claimed (see MPEP 2112.01 II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658